Batchelder, J.,
dissenting: On the day in question, Trooper Hambrook stopped a vehicle operated by the defendant with two passengers in the back seat. In addition to the back-seat occupants, there was a cooler, so-called, and a beer can on the floor in back, behind the front passenger seat. The car was in bumper-to-bumper traffic. There was no evidence of impaired or otherwise remarkable operation of the vehicle. There was no rowdiness, nor objectionable conduct attributable to the car’s occupants. The vehicle apparently showed no mechanical or operational malfunctions which would be suggestive of defective equipment. Because the record in this case is barren of factual underpinning for the officer’s conduct, we do not know whether the beer can was in the distinct or exclusive zone of control of any particular individual. We do not know whether it was in an upright position or flat on its side rolling about the floor. It was not in the hand of any occupant. We do not know whether it was full, or half full of beer, or whether it was empty or had been empty for hours, days, or weeks. We know nothing about the cooler or its contents, if any, other than its presence in the car. What this case is all about is not whether the defendant was an habitual offender but whether there was evidence supporting an articulable suspicion that the Hampton open-container ordinance was being violated in some way by someone in the vehicle. After the defendant stopped his vehicle, the officer did not examine the beer can, nor did he question any occupant concerning it. It is not an offense to possess an empty beer can. In this case there were no furtive gestures by any occupant in the vehicle with respect to the beer can, nor any movement calculated to hide or conceal it, observed by the officer.
In all cases such as this the State has the burden to prove the legality of the stop. State v. Maya, 126 N.H. 590, 595, 493 A.2d 1139, 1143 (1985). A few more questions by the prosecutor directed to Trooper Hambrook might well have flushed out the record to support the trooper’s conduct. However, the record is devoid of even the most commonsense prosecutorial inquiries or follow up. The fact that bigger game was felled than originally hunted does not alter the threshold level of articulable facts required to justify the stop. *224Once the stop (seizure) has occurred, article 19 and fourth amendment rights become implicated.
As was once so aptly stated by Justice Frankfurter,
“The old saw that hard cases make bad law has its basis in experience. But petty cases are even more calculated to make bad law. The impact of a sordid little case is apt to obscure the implications of the generalization to which the case gives rise. Only thus can I account for a disregard of the history embedded in the Fourth Amendment and the great place which belongs to that Amendment in the body of our liberties as recognized and applied by unanimous decisions over a long stretch of the Court’s history.
It is a fair summary of history to say that the safeguards of liberty have frequently been forged in controversies involving not very nice people. And so, while we are concerned here with a shabby defrauder, we must deal with his case in the context of what are really the great themes expressed by the Fourth Amendment.
These words are not just a literary composition. They are not to be read by a man who knows English but has no knowledge of the history that gave rise to the words. The clue to the meaning and scope of the Fourth Amendment is John Adams’ characterization of Otis’ argument against search by the police that ‘American independence was then and there born.’”
United States v. Rabinowitz, 339 U.S. 56, 68-69 (1950) (Frankfurter, J., dissenting), overruled by Chimel v. California, 395 U.S. 752, 768 (1969).
The facts in this case do not meet the investigative stop, articulable suspicion standard applied by this court. See State v. Brodeur, 126 N.H. 411, 411-16, 493 A.2d 1134, 1137-38 (1985); State v. Maya, supra at 595, 493 A.2d at 1143; State v. Parker, 127 N.H. 525, 530, 503 A.2d 809, 812 (1985). In Brodeur, we found that a police officer’s observation that the defendant driver was committing a traffic violation constituted specific articulable facts which justified an investigative stop. In Maya, where a police officer observed a young man sweaty, breathing hard, nervous, given to glancing in the direction of a recently burglarized store, cut, and bleeding on a deserted street near the scene of a recently committed burglary involving broken glass, and where there was *225a police chase on foot of the suspect into the woods, we found “specific articulable facts” sufficient for an investigative stop. Lastly, in Parker we found that when an officer saw a child’s head duck up and down in a camper parked with its lights off in a darkened parking lot with the defendant, who had previously told officers that he was traveling alone, these observations combined to form an articulable suspicion that the child was in danger. State v. Parker, 127 N.H. at 530, 503 A.2d at 812. None of the factors present in these cases is established in the record before us; thus, on the facts, the State failed to prove the legality of the stop and should not have been permitted to use evidence obtained in that stop at trial.
Brock, C.J., joins in the dissent.